In re Smith, Nelson; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fifth Circuit, No. 97-KA-0170; Parish of St. Charles, 29th Judicial District Court, Div. “E”, No. 93-450.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State *428v. Counterman, 475 So.2d 336 (La.1985). In all other respects the application is denied.
VICTORY, J., not on panel.